24 F.3d 242NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Ray Nile COOPER, Appellant,v.UNITED STATES OF AMERICA, Appellee.
No. 93-3491.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 3, 1994.Filed:  May 9, 1994.

Before McMILLIAN, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
Ray Nile Cooper appeals from the district court's1 summary dismissal of his 28 U.S.C. Sec. 2255 motion and denial of his Federal Rule of Civil Procedure 59(e) motion.  Having carefully reviewed the record, we conclude the district court correctly found that the record conclusively shows Cooper is entitled to no relief, and the district court did not abuse its discretion in denying the Rule 59(e) motion.  We thus affirm the district court.  See 8th Cir.  R. 47B.



1
 The Honorable David R. Hansen, then United States District Judge for the Northern District of Iowa, now United States Circuit Judge